Case: 16-60372      Document: 00514210153         Page: 1    Date Filed: 10/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                    No. 16-60372                                   FILED
                                  Summary Calendar                          October 25, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
ANIL KUMAR,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 947 849


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Anil Kumar petitions this court for review of the order of the Board of
Immigration Appeals (BIA) dismissing his appeal from the decision of the
Immigration Judge (IJ) denying him asylum, withholding of removal, and
Convention Against Torture (CAT) relief. Because the BIA relied upon the IJ’s
decision, this court reviews both the IJ’s decision and the order of the BIA. See
Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60372    Document: 00514210153     Page: 2   Date Filed: 10/25/2017


                                 No. 16-60372

      Kumar does not brief the BIA’s denial of CAT relief, and he has therefore
abandoned the issue. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003). We lack jurisdiction to consider Kumar’s challenge to the dismissal of
his asylum application as time barred since his argument is based upon
factual, rather than legal, grounds. See Zhu v. Gonzales, 493 F.3d 588, 594-96
(5th Cir. 2007).
      We review the denial of withholding of removal under the substantial
evidence standard. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). We
“may not reverse the BIA’s factual findings unless the evidence compels it.”
Wang, 596 F.3d at 536-37.      Kumar “must show that the evidence was so
compelling that no reasonable factfinder could conclude against it.” Id. at 537.
      To qualify for withholding of removal, an applicant “must demonstrate a
clear probability of persecution upon return.” Roy v. Ashcroft, 389 F.3d 132,
138 (5th Cir. 2004) (internal quotation marks and citation omitted). A showing
of past persecution gives rise to a rebuttable presumption that the applicant’s
life or freedom will be threatened in the future. 8 C.F.R. § 208.16(b)(1)(i).
Kumar fails to show that the evidence compels a finding that he suffered past
persecution. See Eduard v. Ashcroft, 379 F.3d 182,187-88 (5th Cir. 2004)
(holding that petitioner who had suffered verbal threats and had sustained
injury on one occasion failed to establish past persecution); Abdel-Masieh
v. United States INS, 73 F.3d 579, 583-84 (5th Cir. 1996) (upholding
BIA finding that two arrests, two detentions, and beatings not characterized
as severe did not rise to level of past persecution). As Kumar relies almost
exclusively on his evidence of past persecution to establish his entitlement to
withholding of removal, he fails to show that the BIA’s denial was not based
upon substantial evidence. See Efe, 293 F.3d at 906.
      The petition for review is DENIED.



                                       2